ORDER
PER CURIAM.
Carol O’Laughlin (O’Laughlin) appeals from the trial court’s judgment dismissing her claim against General American Life Insurance Company (General American) for lack of subject matter jurisdiction pursuant to Section 287.040, RSMo 1994, and granting summary judgment in favor of B & B Construction Company (B & B) and against O’Laughlin on her claim against B <& B. O’Laughlin contends the trial court erred in finding that she was a statutory employee of General American and thus dismissing her claim against General American for lack of subject matter jurisdiction because there was no evidence that O’Laughlin’s duties were in General American’s “usual business.” O’Laughlin also contends the trial court erred in granting summary judgment in favor of B & B because there were genuine issues of material fact as to B & B’s contractual duty.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).